Citation Nr: 1541417	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to a compensable initial rating for a left knee disability prior to December 6, 2010 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2007 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted the Veteran service connection for a left knee disability at a non-compensable rating, with an effective date of April 17, 2010.  In July 2013, the RO granted a 10 percent evaluation for the left knee condition, effective December 6, 2010.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

From April 17, 2010, the Veteran's service-connected left-knee disability is manifested by pain and limitation of motion; the evidence does not show limitation of extension to 10 degrees or more; limitation of flexion to 45 degrees or less, episodes of locking, ankylosis, arthritis, recurrent subluxation, lateral instability, or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2010, the criteria for a 10 percent rating, and no higher, are met for the Veteran's service-connected left knee disability.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  From April 17, 2010, the criteria for a disability rating greater than 10 percent are not met for the Veteran's service-connected left knee disability.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks entitlement to a compensable initial disability rating for a left knee disability prior to December 6, 2010, and in excess of 10 percent after December 6, 2010.

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter of November 2009 informed the Veteran as to how to substantiate his claim for service connection and how ratings and effective dates are assigned.

The Veteran's appeal seeking a higher initial evaluation presents a "downstream" issue.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, unless there is no reasonable possibility that such assistance would help substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In connection with the current appeal, VA has obtained statements of the Veteran, service treatment records, VA treatment records, and VA medical examination reports of May 2013 and July 2010.  The Board finds that no further notification or development is necessary with regard to the VCAA, and the Veteran has not argued otherwise.

Initial rating for left knee disability

Legal criteria, generally

Disability evaluations are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule) that is based on the average impairment of earning capacity in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the criteria in the Rating Schedule at 38 C.F.R. Part 4 (2015).  VA has a duty to acknowledge and consider all regulations that potentially apply based on the assertions and issues raised in the record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If it is questionable which evaluation applies to a claimant's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  A zero-percent rating may be assigned under any diagnostic code, even if the diagnostic code does not specifically provide for a zero-percent rating.  See 38 C.F.R. § 4.31 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  "Staged" ratings, which are separate ratings assigned for separate periods of time based on facts found, may be applied if appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, as well as functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A compensable or higher rating may be assigned for limitation of motion due to additional functional impairment as a result of pain or other factors, including after repetitive use or during flare-ups.  Pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2015). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  "Pyramiding," or the evaluation of the same symptoms under different diagnoses, is to be avoided.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).



Analysis

The Veteran's knee disability is currently rated under Diagnostic Code (DC) 5262, relating to the impairment of the tibia and fibula.  Malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula characterized by loose motion and requiring a brace warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5262 (2015).

As explained in more detail below, the medical evidence of record demonstrates that the Veteran's left knee disability is manifested mainly by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in DC 5260 (relating to limitation of flexion) and to DC 5261 (relating to limitation of extension).  The evidence does not show that the Veteran has impairment of the tibia and fibula.  However, as limitation of flexion is shown, the Board finds that evaluation of the Veteran's disability under Diagnostic Codes 5260 is most appropriate in this case.

Under Diagnostic Code 5260, flexion of the knee limited to 60 degrees warrants a noncompensable rating, a 10 percent rating is assigned when flexion is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a maximum 30 percent rating is assigned if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Service treatment records reflect that the Veteran sprained his left knee in July 2009.  He had moderate knee effusion and range of motion from 0 to 130 degrees with pain at the limit of flexion.  There was moderate lateral joint line tenderness.  The impression following a left knee MRI of November 2009 was probable tear of the fibular collateral ligament, no evidence of meniscal tears, probable partial tear versus chronic sprain of the anterior cruciate ligament, small surface cartilage defect in the posterior medial femoral condyle.  On evaluation in December 2009 it was noted that the Veteran was pain free with ambulation but had problems when running and engaging in martial arts.  In January 2010, the Veteran reported that he had rested the knee over one month but then tried to do martial arts and experienced some lateral knee pain.  He also had pain with jogging.  Physical examination revealed no swelling, effusion, patellar facet tenderness to palpation, normal slide, and no varus/valgus instability.  He did have lateral joint line tenderness to palpation and pain with McMurrays.  The impression was rule out left knee lateral meniscal injury.

A Naval Hospital treatment record of July 2010 notes the Veteran's complaints of pain and swelling of his left knee upon his return from Iraq, with the pain being "worse when pivoting and when turning" and "relieved when SM rest, NSAID."

In July 2010, the Veteran underwent a VA medical examination of his left knee.  He reported that he did not have flare-ups of joint disease.  The circumstances and initial manifestation of the knee injury are noted as: "hurt knee in Iraq during grappling; torn LCL ACL and cartilage; was put in immobilizer for several weeks; also went through physical therapy; given anti-inflammatories to take and limited duty.  Has continued to experience pain depending on motion."  The "course since onset" was characterized as "progressively worse."

The Veteran reported symptoms of "giving way, instability, pain, weakness, decreased speed of joint motion, difficulty pivoting, and popping/clicking of patellar area upon flexion of knee."  The Veteran reported one incidence of effusion.  He also reported that the condition affected the motion of the joint.  The Veteran did not report having "deformity, stiffness, episodes of dislocation or subluxation, locking episodes, or flare-ups.  
  
The July 2010 examiner noted that the Veteran had a normal gait but he had an abnormal shoe wear pattern bilaterally and there was other evidence of abnormal weight bearing as the Veteran had callus formation near the first metatarsal bilaterally.  The examiner also found evidence of crepitus which was not consistent with Osgood-Schlatter's disease.  The Veteran did not have a mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, [or] other knee abnormalities.  Moreover, the examiner found no constitutional or incapacitating symptoms of arthritis and no limitations to standing or walking.  It was noted that the Veteran used no assistive device or aid. 

As for the range of motion of the left knee, there was no objective evidence of pain with active motion.  Left knee range of motion was from 0 to 140 degrees with no objective evidence of pain to include on repetitive motion.  There were also no additional limitations after three repetitions of range of motion.  The examiner found no joint ankylosis.

X-ray results for the left knee showed "well-preserved" joint space and "no evidence of bony injury or joint effusion."   The impression was stated as "normal examination of the left knee."

The July 2010 examiner diagnosed the Veteran as having a "left knee strain." While the examiner found there to be "no significant general occupational effects," he did note the following effect-levels for daily activities: chores (mild), exercise (moderate), sports (severe), and recreation (mild).  The examiner found there to be no effect for shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.

The examiner noted that the claims folder was not provided but medical records were reviewed in connection with the examination.  The Board does not find the failure to review the claims folder makes the examination inadequate, as the examiner's clinical findings pertaining to the left knee disability allow the Board to make an informed determination.

A September 2010 VA treatment record notes the Veteran's report of left-knee pain.  The Veteran reported "going alligator hunting and straining the left knee when pulling on the alligator."  He reported that "the knee is popping and locking at times."  Physical examination revealed a positive Thessaly test.  

The Veteran reported in the December 2010 notice of disagreement that he experienced random swelling and limitation of motion.

A February 2011 VA treatment record notes the Veteran's report of "intermittent" pain and "having left knee pain a couple of times weekly."  The record further noted: "Right now, patient is dealing with the pain; meloxicam relieves the pain.  Reports tearing the ACL, LCL and meniscus when injuring the knee while in the military (Iraq).  . . .  [C]ontinues to teach martial arts in Army reserves."

A January 2012 VA treatment record notes the Veteran's report that his knee "is now doing better" but that he "has developed some anterior knee pain."  The Veteran described the pain in his left knee as "sharp constant pain."  It was also noted that "pt denies knee swelling" and "remains active with physical training and martial arts competition."  The clinician's assessment was stated as: "knee pain - anterior, infrapatellar bursitis, ICE, Motrin." A June 2012 VA treatment record also notes the Veteran's report of "mild chronic knee pain." 

A March 2013 VA treatment record notes "Pt relates he has had some anterior knee pain in the L knee recently below the patella.  He has had no recent swelling and denies recent injury.  . . .  He has continued to be active with the L knee and is involved in MMA training and has been tolerating well."  The left knee was found to be "without edema and normal ROM and stability."  The clinician characterized the knee pain as "stable."  

A May 2013 VA imaging report of the left knee found "no fracture or dislocation," and "no soft tissue lesion [was] seen."  The impression was stated as "negative study."

In May 2013, the Veteran also underwent a VA medical examination for his left knee and lower leg.  The Veteran was examined in person, and his claims file was reviewed.  The medical history of the injury was noted as" Lt knee popped and pain started while in Iraq doing mandatory training.  Leg got twisted during exercise and started hurting bad.  He was treated with anti-inflammatory drugs.  4 months later saw orthopedic surgeon.  He wanted to try physical therapy for 5 months."  It was noted that the Veteran reported no flare-ups impacting the function of the knee or lower leg.

Range-of-motion measurements showed that flexion ended at 115 degrees.  Objective evidence of painful motion began at 105 degrees.  There was no limitation of extension.  The Veteran was found to be able to perform repetitive-use testing with three repetitions.  Post-test range of motion ended at 115 degrees.  There was no post-test limitation of extension.  The May 2013 examiner found that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing. 

The Veteran was found to have functional loss and/or functional impairment of the knee and lower leg, characterized by the factors of "less movement than normal, weakened movement, pain on movement, disturbance of locomotion, [and] interference with sitting, standing and weight-bearing."  No "instability of station" was found.

The Veteran did not have tenderness or pain to palpation for the joint line or soft tissue of the left knee.  The muscle strength for both knee flexion and knee extension was 4/5 on a scale for which 5/5 represents normal strength.  

All tests for joint stability showed normal results.  It was noted that the Veteran does not use an assistive device as a normal mode of locomotion.  The report also noted that there was no evidence or history of recurrent patellar subluxation/dislocation, no meniscal conditions or surgical procedures for a meniscal condition, and no arthroscopic or other knee surgery.  

On the basis of imaging studies of the left knee, the May 2013 examiner found no degenerative or traumatic arthritis, no patellar subluxation, and no other significant diagnostic test findings and/or results.  There were no "other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the Diagnosis section [of the report]."  Moreover, the examiner found that there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The May 2013 examiner further found that the Veteran's knee condition affects the Veteran's ability to work in that "it prevents him to stand for long time 25-30 minutes and needs to sit down[.]  Lifting weights becomes problems after 20-30 lb."

The VA medical evaluations, as well as the Veteran's statements as to his injury, are fairly consistent throughout the appeal period.  There is no ankylosis of the Veteran's left knee so as to warrant a rating under DC 5256 as the Veteran retains the ability to move the joint.  Moreover, while the Veteran has reported that he experiences instability and giving way, the medical evidence does not reflect that he has recurrent subluxation or lateral instability.  Both VA examiners assessed the Veteran for instability and found that such was not manifested.  These findings are highly probative and outweigh the Veteran's reports of instability.  While the Veteran is competent to report what he observes and experiences, testing was conducted on VA examination to determine whether he had instability and none was found.  Accordingly, a separate rating for instability pursuant to Diagnostic Code 5257 is not warranted.  

As there has been no surgery, no cartilage has been removed and Diagnostic Code 5258 is not applicable.  See May 2013 VA examination report.  Moreover, the evidence does not show that the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint such that a separate or higher rating would be warranted under Diagnostic Code 5259.  Nor is there evidence of impairment of the tibia or fibula or evidence of genu recurvatum that would warrant a separate or higher rating under DC 5262 or DC 5263, respectively.  See 38 C.F.R. § 4.71a (2015).

The evidence also does not show that the Veteran has compensable limitation of flexion or limitation of extension as defined by DC 5260 and DC 5261.  See VA examination reports of July 2010 and May 2013.  During testing for VA treatment and examinations, the Veteran's left knee flexion has been consistently measured to 105 degrees or higher, including from the point at which pain begins.  See May 2013 examination report.  There has been no limitation of extension.  Id.  

As noted above, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and visible behavior of the veteran undertaking the motion.  The Veteran has complained of left knee pain since leaving military service.  The Board finds that objective clinical findings of record document some functional loss due to the Veteran's left knee disability.

Specifically, as noted above, the Veteran complained in July 2010 that he "continued to experience pain depending on motion" and that the pain was "worse when 'pivoting' and when turning."  In January 2010, the Veteran had reported that he had pain when jogging.  The July 2010 VA examiner found "giving way, pain, weakness, decreased speed of joint motion, difficulty pivoting, . .  . [and] motion of the joint affected by the condition."  The examiner also determined that the disability would affect, to varying degrees, the specific activities of chores, exercise, sports, and recreation.  Shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving were not expected to be affected.

The May 2013 VA examiner found the Veteran to have functional loss and/or functional impairment of the knee and lower leg, which is characterized by "less movement than normal, weakened movement, pain on movement, disturbance of locomotion, [and] interference with sitting, standing and weight-bearing."  There have been no reported flare-ups impacting the function of the knee.  See May 2013 VA examination report.  

In light of the Veteran's reports of experiencing pain depending on his motion and with jogging, the Board finds that a 10 percent rating, but no higher, is warranted for the period of time covered by the claim that is prior to December 6, 2010.  However, a higher evaluation is not warranted at any point in time since the effective date of service connection.  As noted above, the Veteran has not met or approximated the criteria for a higher rating based on limitation of flexion or extension.  The Veteran has normal extension and his flexion is limited to 115 degrees with pain shown at 105 degrees.  The noncompensable limitation of flexion along with problems experienced on jogging, reports of pain, weakness, decreased speed of joint motion and findings of weakened movement, pain on movement and disturbance on locomotion and interference with sitting, standing and weightbearing are contemplated by the currently assigned 10 percent rating.  Moreover, the examiners did not find any additional limitation of motion on repetitive use and the Veteran has denied flare-ups.  
 
In summary, in light of the symptoms indicating that the motion of the Veteran's left knee is limited by pain or by other functional impairment within the meaning of 38 C.F.R. § 4.45 (2015), the Board determines that a 10 percent disability rating, but not higher, is warranted for functional loss due to the Veteran's left knee disability from April 17, 2010.  See 38 C.F.R. § 4.59 (2015).  However, the Veteran is not entitled to a disability rating greater than 10 percent from December 6, 2010, because objective testing shows no compensable limitation of flexion or limitation of extension as defined by DC 5260 and DC 5261 even upon taking the Deluca factors into consideration.  Furthermore, as discussed above, the Board finds that other potentially applicable diagnostic codes, such as those relating to ankylosis, meniscal abnormalities, or instability are not indicated by the evidence of record and therefore are not for application in this case.

Extraschedular consideration

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's service-connected left knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating may be warranted for an exceptional or unusual disability with related factors such as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating should be assigned.

The Board finds that the signs and symptoms, and their resulting impairment, as discussed above are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 2560 and 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture of the left knee described above.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently assigned the following disability ratings for service-connected disabilities in addition to 10 percent rating for his left-knee disability: 10 percent for left-shoulder sprain; 0 percent for left eye amblyopia (also claimed as blurred vision and lazy eye); 0 percent for left maxillary sinusitis; and 0 percent for left great toe onychomycosis.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these other service-connected disabilities to be inadequate or that the schedular criteria for these other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his left-knee disability results in further disability when looked at in combination with these other service-connected disabilities.  This case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

Accordingly, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

A total disability rating based on individual unemployability due to a service-connected disability (TDIU), when either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The July 2010 examiner found "no significant general occupational effects" associated with the Veteran's left knee injury.  The May 2013 examiner found that the Veteran's knee condition affects the Veteran's ability to work in that "it prevents him to stand for long time 25-30 minutes and needs to sit down[.]  Lifting weights becomes problems after 20-30 lb" [sic].  Taking into account the limitations cited by the May 2013 examiner, the evidence of record does not show, and the Veteran has not asserted, that the Veteran's left knee disability renders him unable to obtain or maintain a "substantially gainful occupation."  See 38 C.F.R. § 416(a) (2015).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

ORDER

Entitlement to a 10 percent evaluation for a service-connected left knee disability prior to December 6, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating greater than 10 percent from December 6, 2010 for a service-connected left knee disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


